fn

Nee

Y

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 1 of 100

CommunityBank of Texas
Forty-One Thoysand Nine Hundred Thirty-Two and 61/160"
CornmunityBank of Texas

5999 Delaware Street -
Beaumont, Texas 77706

CommunityBank of Texas

CommunityBank of Te

CommunityBank of Texas

CommunityBank of Te

Lake 7]

71312017

"41,932.61

 

5341 Cedar Creek

5325 Lynbrook #200036
2203 Looscan #2000366

64141 Crab Orchard
Supsense #16335

5341 Cedar Creek

5325 Lynbrook #200038
2203 Looscan #2000366
6111 Crab Orchard
Supsense #16335

CDH-001250

7/3/2017

732017

45,216.69
8,617.62
9,262.16
7,088.61
1,758.33

41,932.61

15,215.69
8,617.82
9,252.16
7,088.61
1,758.33

41,932.61

CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 2 of 100

 

 

“proz/4/8 GE PRE VHS

ETta sreneoos :
ei PY Tair Oran ke

Ci a

wLLEdG2i2 eo MEDETIT

yes

 

 

a

NO

  

 

 

 

CD HOMES Ex. 7

CDH-001251
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 3 of 100

{Nn .
Yo . CommunityBank of Texas

Forty-Four Thousand Three Hundred Forty-Four and 36/100

CommunityBank of Texas
5999 Delaware Street
Beaumont, Texas 77708

#200336,200368,200015,200036, 16335

CommunityBank of Texas .
. 6111 Crab Orchard #200336
2203 Loosean #200366

5341 Cedar Creek #200015 —

5325 Lynbrook #200036 ~
#416335 Suspense Interest

ZN
VY

CommunityBank of Te #200336,200366,20001 5,200036,16335

CommunityBank of Texas

; 61141 Crab Orchard #200336

2203 Looscan #200366

: . 5341 Cedar Creek #200016
5325 Lynbrook #200036
#16335 Suspense Interest

ae mee bee

_
1
7

\-~ _ GommunityBank of Te #200386,200366,200015,200036,16335

CDH-001252

6/3/2017

8/3/2017

bowe

8/3/2017

944,344.36

7,518,653
40,814.77
15,215.69

8,560.30

2,289.07

44,344.36

7,518.53
10,814.77
15,215.69

8,560.30

2,235.07 ~

44,344,386 |

CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 4 of 100

 

woz /L/6 cg Lepees ye6e §

aL Teaa2 ie # MEHEURTETTA with OOw

 

 

CD HOMES Ex. 7

CDH-001253
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 5 of 100

{fN

Thirty-Three Thousand Four Hundred Thirty-Sevan and 66/100

CommunityBank of Texas

5999 Delaware Street

Beaumont, Texas 77706

CommunityBank of Texas
fs
Nn
CommunityBank of Te
CommunityBank of Texas
t
|
5
i” ‘

{ ~  CommunityBank of Te

Lo CommunityBank of Texas

8/8/2017

93,437.65

 

5341 Cedar Creek #200015

5325 Lynbrook #200036
6111 Crab Orchard #200336 ~
Suspense Interest #16335

5344 Cedar Creek #200015
5325 Lynbrook #200036
6141 Crab Orchard #200336
Suspense Interest #16335

CDH-001254

9/6/2017

9/6/2017

15,215.69
8,560.30
7,476.59
2,185.07

33,437.65

15,215.69
8,560.30
7,476.59
2,185.07

33,437.65

CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 6 of 100

 

£TOt/Z/Ol_ 1c’ pas ’ses Le08 #

fn
Qf

 

,

 

: [2898

 

STIEL HZ 126 BEGETIIEC TEN “408008 —

fai’ F ae ‘.
ig a
o . Vin

 

rus

  

S0LL2 Ore, ‘puReTg
i825 QEEIEG atns r
oox82 0 Og eeTES

em Sun Od kahey popu, sig poetry anton,

SEO Re $
O01 RMB kRAIIES yg use
. | . SAL OL Ae
oegar sae ~ —
qui. ATETRIOD am OTT SaINCH Go

 

 

 

CD HOMES Ex. 7

CDH-001255
 

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 7 of 100

ce
nn te we oon .
cS
NS
.
SOMES, LLC: | .
CommunityBank of Texas 28 won S35
| Susp. Int. ss
, 200015
nityBank of Te 4200036, 16335 &
commu
f™
KY
i
he
{
‘
\
4
CDH-001256

 

96,504.21
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 8 of 100

 

a

oN
NF

 

rN
N74

 

LTOZ/9O/TT TL*O8t'6$ 6118 ¥

* MUDGLOZUl se VEGETTIETEN wbe9 G008 tat ote

   

 

 

meee DAL ve Anica DARTH GURY PUCTNOU, GUY
Sexey 0 meCe uni pageose

ry
"orl ‘anon aD

 

 

 

=i)

CD HOMES Ex. 7

CDH-001257
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 9 of 100

 

11/3/2017
fn. m
Nay CommunityBank of Texas 9,180.71
Nine Thousand One Hundred Eighty and 71/100" reise
CommunityBank of Texas |
5099 Delaware Street
Beaumont, Taxas 77706
#2000015 & 16335
CommunityBank of Texas 11/3/2017
5341 Cedar Creek #200015 - 7,010.12
#16335 2,170.59
cooN
Ye
CommunityBank of Te #2000015 & 16335 — 9,180.71
'
CommunityBank of Texas 11/3/2017
5341 Cedar Creek #200015 7,010.12
#16336 2,170.59
|
|
i
oN
i\ ~ — CommunityBank of Te #2000015 & 16335 9,180.71
CDH-001258

CD HOMES Ex. 7

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 10 of 100

oN

QA

 

rN

NS

Li0g/P/cl ££

SITELEZIS t BERET TET ED

rN
NA

L:O9L’IZS Fate 4

 

 

 

 

 

ag 87 8008 fet ete ot
HEA P|
SCLL2 Caxn, Suaunesg .
ekg CamerO 2603
SER, (OC egtgurT f
a DOLEL UE RTS SUPINE Umeey pURINONL SUD Aaa ,
eam oxeghercmen so uETUD
a ig
“OTT OsIGH Go

 

CD HOMES Ex. 7 .

CDH-001259
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 11 of 100

c ‘ CommunityBank of Texas
Ns .

-UlOD

122017 ©

“21,760.73

 

CommunityBank of Texas
5999 Delaware Street
Beaumont, Texas 77708

#200015, 200366 & 16335

CommunltyBank of Texas

5341 Cedar Creek #200015
2203 Looscan #200366
Suspense int. #16335

fi
NY
CommunityBank of Te #200015, 200366 & 16335
CommunityBank of Texas / ;

5341 Cedar Creek #200015
2203 Looscan #200366
Suspense Int, #16335

fo

\» CommunityBank of Te #200015, 200366 & 16335

!
t
t

CDH-001260

Twenty-One Thousand Seven Hundred Sixty and 73/100**#*++sttstesaetrereeteens

12/4/2017
7,702.79
11,838.88
2,129.06

21,760.73

42/1/2017
7,792,789
11,638.88
2,129.06

24,760.73

CD HOMES Ex. 7
fo \
VS

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 12 of 100

rN
V7
oN
NY
CD HOMES Ex. 7

QTOZ/E/T OC EPC'SIS LEZB

 

 

 

MtVEGR2E2 a HEGRTICET IN. ale? BOOe 3
ate Tr A ee EE OEM, 9
t 4 __ : 7 orere a
‘ , : a S011, Hae) Womresy : S
: d= RRS HEMEL GCOS - | i
ode to a . eunck | erga a : a
* . * .

. forme * DOLLA PUG SEAL Qed pens venyis O
: . . .

. Cres = wee | jo quand) wane
. ovrrit . +
, * ere oer “ih dacs bow

 

 

 

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 13 of 100

 

 

- 0 wens
1/4/2018
fo™ . oe :
: CommunityBank of Texas 15,043.30
NY . ‘ .
Fifteen Thousand Forty-Three and 30/400*"*****s++ssreess Senta tbiwedickics
CommunityBank of Texas .
5999 Delaware Street ~
Beaumont, Texas 77706
#16335 & 200368
CommunttyBank of Texas ‘ 1/4/2018
#16335 Suspense interst . 2,238.54
2203 Leoscan #200366 , 42,804.76
/ f ™
NY
CommunityBank offe #16335 & 200366 ,18,043.30
CommunityBank of Texas 1/4/2018
#16335 Suspense lnterst —. 2,298.54
2203 Looscan #200366 12,804.76
(> :
‘\ + CommunityBank of Te #16335 & 200366 ‘ . 45,043.30

 

CDH-001262 CD HOMES Ex. 7
cn
Ns

—_

\

7

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 14 of 100

All Transactions

 

Type Num .Date «1 Amount
Check 6535 11/02/2015 —--1,746.57
Check 6621 12/02/2015 ——-1,746.58
Check 6679 01/02/2016 —--1,869.19
Check 8735 02/01/2016 — -1,908.73
Check 6835 03/02/2016 1,782.79
Check 6901 04/08/2016 = 1,905.74
Check 6950 05/03/2016 = -1,844.26
Check 7024 06/02/2016 —--1,905.74
Check 7093 07/01/2016 . -1,844.26
Check 7154 . 08/04/2016 —~1,905.74
Check 7215 08/31/2016 — -1,905.74
Check 7269 09/28/2016 —~1,844.26
Check 7357 11/04/2016 —-1,905.74
Check 7404 11/29/2016 —--1,844.26
Check 7489 01/04/2017 -1,978.17
Check 7566 02/03/2017 —--2,017.12
Check 7613 02/28/2017 —--1,824.92
Check 7696 04/04/2017 —--2,085.61
Check 7741 05/02/2017 _—-2,058.80
Check 7804 06/02/2017 —--2,123.27
Check 7870 07/03/2017 —--2,123.27
Check 7920 08/03/2017 —--2,229.43
Check 7982 09/05/2017 —_-2,229.43
Check 8038 09/28/2017 _—--2,157.52
Check 8077 .10/49/2017 —-1,250.00
Check 8115 11/03/2017 —--2,187.52
Check 8182 12/01/2017 —--1,596.56
Check 8239 01/04/2018 —-2,373.27
Check 8290 03/02/2018 — -2,732.87

-56,891.36

CDH-001263

Page 1 of 1

CD HOMES Ex. 7

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 15 of 100

DISBURSEMENT REQUEST AND AUTHORIZATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ce ee eee ae “ fg aL —
, Principal { Loan Date Maturity Loan No Gail / Col ‘Account ‘Officer | ln
$900,000.00 { 62-27-2018 40-04-2018 6058195 9821008 _- FAAZ804: TP RM fon:
RotewAcas in ithe boxeys above WG lor Londo’ s use only and do not jinn ine applicnbility of this documant to any particular loan ar lem.
f ‘\ An, flom above comtaininy see has peon omted due to text length imitations. :
\4 Borrower: CHARLES C.FOSTER . Lender: INDEPENDENT BANK
2402 ELMEN ST THE WOODLANDS BRANCH
HOUSTON, TX 77019-0000 9420 TECHNOLOGY FOREST BLVD, SUITE 229
TRE WOODLANDS, TX 77384
deeees sees cememne gm Tm Te se te om eet ate EET =
LOAR TYPE Tit es med aee oth ao “aruba Rate Hands asiide Revury '@ Line of Cradk Loan to an Individual for $600,000.00 dua on
Steen te rg Tay as suc td hetwrd! Oat .
PRIMARY PURPOSE OF LOAN. The primary purposc of this loan fg for -
T] Personal, Family or Housohold Purposes.
§& Porconal lnvestment.
T) pusiness, Agsleultural and All Otner.
SPLCP II PUHPOSE bo te in ad beat BeBe aN i SEASE Ob OG #SOOH19S USCS FOR PERSONAL -
DISHURSEMENT INSIRUGTIONS. Boreawet noersiands Inut no loan proceaas WUT be disbursed unti all af Lender's conditions for maxing tne
Deg Hevate lage oat stab P'dane 28lediey Ihe; lovn proceads of $696,600.00 as follows:
Undisbursed Funes $100,004 00
Othor Uispursammerts. $499,996 06
aS Hee} OU NONE vies, OF BLOC #8056 ‘95
. — —
Swale PLN. SHOE ov
Leal 6 HAT WY CASH fy vet fan pee ae hay 8 ashi a npued tn fa -oveing Chayes:,
Prepaid Finance Charges Paid in Cash: 50 00
‘a ‘ Other Charges Paid in Gash: $2,732.87
QS 64.7392.87 NTEREST QUE THRU 2/27/48
-§*.000.00 RENEWA! FEE
——
Total Charges Paid in Cash: , S752.87
FINANCIAL CONDITION, BY SIGNING THIS AUTHORIZATION, SORKOWER REPRESENTS ANO WARRANTS TO LENDER THAT THE
INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S
FINANCIAL CONDITION AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER, THIS AUTHORIZATION 1S
DATED FEBRUARY 27, 20%8. .
IORROWER: f, ;
( ‘ j 1 | fe
ae / \. . .
‘cuances Qfrosrer “7 , rt
I
f
Nv
4

 

CDH-001264 CD HOMES Ex. 7

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20

rou. OVA awe

Page 16 of 100

 

 

 

 

 

 

 

 

 

 

 

McKinney, Texas 75070 — .
Toll Free 1-844-767-3774 Notice Date December 20, 2017
www, ibtx.com Loan Number 6056195 -

Branch Number 466

Amount Due 2,373.27

Due Date 4/4/2018

Current Balance —_ {499,996.00

if your payment is on auto debit, this notice
‘js for informational purposes only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

———- CHARLES C FOSTER
2402 ELMEN ST
——— HOUSTON TX 7019 ee
NOTICE OF LOAN PAYMENT DUE
-~TOAN , DUE AMOUNT “CURRENT
eon | 0086185 | pate 41412018 AE 2,373.27 | Bal ANGE 499,996.00
PRINCIPAL INTEREST OTHER GHARGES TOTAL
CURRENT 0.00 2,373.27 0.00 2,373.27
PAST DUE 0.00 0.00 0.00 0.00
TOTAL 0.00 2,373.27 0.00) 2,373.27)

 

 

 

 

 

 

 

C “iease bring this notice with you when making payment. Please contact us at 4-800-460-6634 if you have any questions regardil
Ahis notice. ;

Member FDIC @ Equal Housing Lender

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

Maeve cers meee eens BOO URES EaROe ee TE eee vecerrensceetesessenmocenenanpacncenas ees ge seg rece sees et

    

ven peneceneaenseas ee gees poe eban ease ee ss Ee Ee seen sven sree sce e .

eee
fea
pee Nea
Se

 

 

 

CDH-001265 CD HOMES Ex. 7

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 17 of 100
TE PENAGIEL jy cKinney, Texas 75070
Toll Free 1-844-767-3774
www. ibtx.com

tice Date
Loan Number
ch
; i . nt Due -
Due Date
Balance

  

20, 2017

1,596.56
12/4/2017
996.00

 

. oe if your payment is on auto debit, ‘this notice
is for informational purposes only.

 

Ti - CHARLES C FOSTER
2402 ELMEN ST

§53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

———- HOUSTON TX 77019
NOTICE OF LOAN PAYMENT DUE
LOAN DUE “A OUNT| CURRENT
numBer | 90561 95 | pate | 7 2/4/2017 DUE 1,596.56 BALANCE 399,996.00
“PRINCIPAL INTEREST OTHER CHARGES TOTAL

CURRENT 0.00: . 4,598.56 0.00 4,596.56

PAST DUE 0.00 0.00 0,00 0.00
TOTAL 0.00 1,596.56 0.00 1,596.56

 

 

 

 

 

 

 

 

 

 

 

 

-3774 if you have any questions regardin

lease bring this notice with you when making payment. Please contact us at 1-844-767

XQ 7s notice.

Member EDIC fe} Equal Housing Lender

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

    

 

 

 

 

sls

sora t
eoee

$a Tales
pees

 

abut

 

 

CDH-001266

CD HOMES Ex. 7

 
 

 

 

 

 

Case 18-34658 Document 614-3

as Independent
ie Bank |

+. BO, Box 3035
McKinney, Texas 75069-3258

   
  

L
av

CHARLES C FOSTER ~
2402 ELMEN ST
meme = HOUSTON TX 77019

eee!

Filed in TXSB on 11/28/20 Page 18 of 100

660

Date

  
    

Number
nch Number

Date 41

Balance

if your payment is on auto debit, this notice:

20, 2017

00

is for informational purposes only.

NOTICE OF LOAN PAYMENT DUE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“LOAN DUE AMOUNT CURRENT
NUMBER 6056195 DATE 114412017 DUE 2,187.52 BALANCE 499,996.00
f PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 "9,457.52 0.00 2,157.52
PAST DUE 0.00 __-9.00 0.00 0.0C
TOTAL 0.00 2,157 52 0.00 2,157.52
c ’ piease bring this notice with you when making payment. Please contact us at 1-844-767-3774 if you have any questions regard

\ / this notice.

 

Member FDIC Equal Housing Lender

CDH-001267

 

 

 

CD HOMES Ex. 7
Cc ; os
ase 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 19 of 100

One More.....sorry!

Susan Childers (schilders@Ibtx.com)

 

| ¥e jpparker2004@yahoo.com,
Date: Thursday, October 19, 2017 9:52 AM

 

~ Bob
One more thing. The fees that need to be collected when you take docs in are as follows:

Renewal Fee for Bordley $2,880.65

Renewal Fee for Mr. Foster $1,250.00

Se The Bank will pay for the Attorney fee of $880.00, Appraisal of $850.00 and the Flood
Cert, fee of $15.00 (Bordley loan).

Thank you, . |

Susan

Executive Lending Assistant

2829 Technology Forest Blvd, Suite 220
the Woodlands, TX 77381
schilders@ibtx.com

713.600.8962 Phone

281-465-8365 Fax

ibtx.com

 

Susan Childers
|
I
4
{

‘a independent
Bank

  

about:blank

 

CDH-001268 CD HOMES Ex. 7

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 20 of 100

wR re ee eer re ew er em ~

Bank : Date 20, 2017

= umber 95
_ FQ. Bax 3035
“ricKinney, Texas 75069-3258 ranch Number

  
 
 

unt Due 453.52

a Date 17
7 urrent :996,00

 

. , if your payment is on auto debit, this notice

\ : CHARLES C FOSTER | is for informational purposes only. :
__——— 2402 ELMEN ST 300

—— HOUSTON TX 77019 .

NOTICE OF LOAN PAYMENT DUE

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN DUE AMOUNT -CURRENT
NUMBER 6056196 DATE 10/5/2017 DUE 502,153.52 BALANCE 499,996.00
PRINCIPAL INTEREST OTHER CHARGES ‘TOTAL
CURRENT 499,996.00 / 2,157.52 0.00) 502,153.52
PASTDUE | . 0.00 0.00 0.00 . 0.06
TOTAL 499,996.00 2,157.52 0.00) . 502,183.52

 

 

 

 

 

 

Please bring this notice with you when making payment. Please contact us at 4-844-787-3774 if you have any questions regard

i this notice.
NY

: Member FDIC f Equal Housing Lender

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

ebvee pre bevenecesandeeslasgnarscr seas enamndeurengiarterscunscoostomsenssesmwceraeasscenyrenercecesecre sere. eee

 

Dane seen eseoenee verre

      

  

 

 

Tae yey eae
pce

CDH-001269 CD HOMES Ex. 7

 
 

 

 

Case 18-34658 Document 614-3

  
 

2.0. Box 3035 —

 

-hioKinney; Texas 75069-3258

Number
Num

Date
Balance

 

Filed in TXSB on 11/28/20 Page 21 of 100

21, 2017
95

17
.00

-If your payment is on auto debit, this notice

 

 

 

 

 

 

 

 

 

 

 

 

 

CHARLES C FOSTER , is for informational purposes only.
————~ 2402 ELMEN ST 37
—— HOUSTON TX 77019
NOTICE OF LOAN PAYMENT DUE
LOAN DUE AMOUNT CURRENT rs
wumper | 6058195 | pate 9/5/2017 DUE 2,229.43 BALANCE 499,996.00
PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 2,229.43 0.00 2,229.43
PAST DUE 0.00 0.00 0.00: 6.00
TOTAL 0.00 2,229.43 0.00. 2,229.43

 

 

 

 

 

 

Please bring this notice with you when making payment. Please contact us at 7

/ this notice. -
NS

Sa te
as ee

ER eva ease

  
  

 

  

Member FDIC i Equal Housing Lender

CDH-001270

-844-767-3774 if you have any questions regard

 

  

ee

Steen
Dee oy at
Sie eee

 

 

 

CD HOMES Ex. 7
Ca ; os
se 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 22 of 100

 
  
 

independent |
| Bank . 21, 2017
P.O. Box 3035 . . Number 95 .
nie : ranch Number

Mckinney, Texas 75069-3258 .
N ‘ unt Due 43
Nw ” , Date 17

: . Balance 996.00

 

If your payment is on auto debit, this notice
is for informational purposes only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ve CHARLES C FOSTER.
—— 2402 ELMEN ST 325
HOUSTON TX 77019
- NOTICE OF LOAN PAYMENT DUE
LOAN ‘DUE | yy AMOUNT] 95 | CURRENT
NUMBER 6056195 LD ATE 8/5/2017 DUE 2,229.43 BALANCE 499,996.00
PRINCIPAL | INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 2,229.43) 0,00 , 2,229.4:
PAST DUE 0.00 0.00 0.00 0.0
TOTAL 0.00 . 2,229.43 0.00) : 2,229.4
f™
: Please bring this notice with you when making payment. Please contact us ai 1-844-767-3774 if you have any questions regarc
this notice. : : . ;

Member FDIC @ Equal Housing Lender

Ss “it ITT ‘1
ie
ite SOK

a

  

 

4 Take:
rue
See eres

 

 
 

CDH-001271 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 23 of 100

   
 

   

r2

Ce

  

re Independent
R Bank»

P.O. Box 3035
Mckinney, Texas 75069-3258

Date
Number
‘Number

95

Due 123.27

Due Date
Balance
If your payment is on
is for information

 

1/5/2017

,996.00

auto debit, this notice
al purposes only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— CHARLES C FOSTER
2402 ELMEN ST al?
HOUSTON TX 77019 Ator pind 2
NOTICE OF LOAN PAYMENT DUE
LOAN | DUE AMOUNT CURRENT
NUMBER 6056195 | naTE 7/5/2017 DUE 2,123.27 BALANCE 499,996.00
PRINCIPAL INTEREST OTHER CHARGES TOTAL

CURRENT 0.00 2,123.27 0.00 2,123.21

PAST DUE 0.00 0.00 0.00) 0.0(
TOTAL 0.00 2,123.27 0.00 2,123.23

 

 

 

 

( please bring this notice with you when making payment. Please contact us al 4-844-767-3774 if you have any questions regarc

\. ” this notice.

 

Member FDIC 2 Equal Housing Lender

 

 

 

 

 

 

 

 

CD HOMES Ex. 7

CDH-001272
Cc ; os
ase 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 24 of 100

 
 
 

Date
n Number 1
Number

avid

"e & Box 3035
‘aeedinney, Texas 75069-3258 s
a Bue 423.27

ee Date 17
996.00

   

if your payment is on auto debit, this notice

CH ARLES C FOSTER is for informational purposes only.

2402 ELMEN ST - . 471
HOUSTON TX 77018

NOTICE OF LOAN PAYMENT DUE

 

 

 

 

 

CURRENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN DUE AMOUNT
| NUMBER 6056195 DATE 6/5/2017 DUE 2,123.27 BALANCE 499,956.00
[ PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 2,123.27 0.00 2,123.2:
PAST DUE 0.00 0.00 0.00) 0.0f
TOTAL - 0.00 2,123.27 0.00 2,123.2.

 

 

 

 

 

 

 

 

 

Please bring this notice with you when making payment. Please contact us al 1-844-767-3774 if you have any questions
regarding this notice. .

NY

Member FDIC Oy Equal Housing Lender

 

 

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

     

Se
1 A vente

 

 

 

 

 

 

 

CDH-001273

CD HOMES Ex. 7
Case 18-34658 Document 614-3

 

Filed in TXSB on 11/28/20 Page 25 of 100

 

 

 

 

 

 

 

 

 

 

 

7
Bank Notice Date Apr Zu, cUir
eR Ri 605619)
2.6, Box 3035 Loan es - = 9
MeKinney, Texas 75069-3258 Branch Number 56
co, Amount Due 2,054.80
; Due Date 5/5/2017
\ Current Balance 500,000.00

 

 

>

if your payment is

 

 

- CHARLES C FOSTER
2402 ELMEN ST
HOUSTON TX 77019

394

NOTICE OF LOAN PAYMENT DUE

on auto debit, this.notice

is for informational purposes only,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| LOAN | enscagn | DUE | AMOUNT CURRENT
NUMBER |. 6056195 DATE 51/5/2017 DUE 2,054.80 BALANCE 500,000.00
. PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 2,054.80 0.00 2,054.80
PAST DUE 0.00 0.00 0.00 0.00
| TOTAL 0.00 2,054.80 0.00 2,054.80
‘Please bring this notice with you when making payment. Please contact us at 1-844-767-3774 if you have any questions regard
this notice.

Nr

Member FDIC @ Equal Housing Lender

     

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

 

 

CDH-001274

 

 

CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 26 of 100

Date zZi,euie

Bank
Loan Number 495

BO. Box 3035
tickinney. Texas 75069-3258 .
a Due 085.61

Date : 17,

  
  

Balance 000.00

 

Ms If your payment is on auto debit, this notice
7 — CHARLES C FOSTER is for informational purposes only.
“ 2402 ELMEN ST :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' HOUSTON TX 77019
y
NOTICE OF LOAN PAYMENT DUE
LOAN DUE | | AMOUNT CURRENT
womper | £55195 | pate 4/5/2017 DUE 2,085.61 SALANCE 500,000.00
PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 2,085.61 0.00 2,085.6
PAST DUE 0.00 0.00 0.00 0.0
TOTAL 0.00 2,085.61 0.00 2,085.6

rr Please bring this notice with you when making payment. Please contact us at 1-844-767-3774 if you have any questions regar
this notice.

NY

‘

Member FDIC @ Equal Housing Lender

 

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

 

peeneneayeeseceengnes

 

  
  

beh eme renee nen eens Uhepaens ee

 

See rerene been sana ee emn eres reese ee

 

 

 

 

 

 

 

 

 

 

 

 

 

CDH-001275 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 27 of 100

21, cVis

Date ed
Number 95
Number

Due 821.92

Date 17
Balance 000.00

    

if your payment is on auto debit, this notice
is for informational purposes only. |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

weer CHARLES C FOSTER
2402 ELMEN ST :
HOUSTON TX 77019
. NOTICE OF LOAN PAYMENT DUE
LOAN 7 DUE AMOUNT CURRENT. 1
NUMBER | - 6056195 DATE 3/5/2017 DUE 1,821.92 BALANCE 500,000.00
PRINCIPAL INTEREST OTHER GHARGES TOTAL

CURRENT 0.00 1,821.92 0.00 1,821.92!

PAST DUE_ 6.00 " 0.00 0.00 0.00

TOTAL 0.00 4,821.92 0.00 1,821.92

 

 

 

 

 

 

Please bring this notice with you when making payment. Please co
fv ‘his notice. ‘
NY

tember FDIC @ Equal Housing Lender

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

 

Avererarenaapoueons py voenseunpnrecessccrseareuanaeapannaa reg gegy yy heise!

 

 

 

CDH-001276

daecddne ses euree nee bear naen ras sae s nen r ee

ainesneswnueaeen?

ntact us at 1-844-767-3774 if you have any questions regardi

 

CD HOMES Ex. 7
Case 18- iled |
18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 28 of 100

195

Bank ,
Loan Nu

“OBO: Box 3035

tigKinney, Texas 75069-3258

Due
17

7 Date
Balance {000.00

  
  

017.12

 

on auto debil, this notice
tional purposes only.

 

a If your payment is
is for informa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

meee CHARLES C FOSTER
2402 ELMEN ST
HOUSTON TX 77019
NOTICE OF LOAN PAYMENT DUE |
TT
LOAN DUE AMOUNT CURRENT
| women | 6956195 | paTE 2/5/2017 DUE 2,017.12 | BALANCE 500,000.00
| | PRINCIPAL INTEREST OTHER CHARGES TOTAL
| CURRENT 0.00 2,017.12 0.00 2.0°7.
PAST DUE 0.00 0.00 0.00 C.
TOTAL 0.00 2,017.12 0.00 2.017.

 

 

 

 

act us at 1-844-767-3774 if you have any questions ¢

Please bring this notice with you when making payment. Please cont

\ this notice.

“

f™

Member FDIC a Equal Housing Lender

PAYMENT HAS BEEN MADE

een ne PDAS PEER EETTE TEENS Ee

 

PLEASE DISREGARD IF

 

saree cenee pean bade nares ens sa desereecerye cers

Ore en sameeren reas

 

 

es
$A EE hae
ety Si ORAL
‘ sage

 

tj See

 

 

CD HOMES Ex. 7

CDH-001277
Case 18-34658
Document 614-3 Filed in TXSB on 11/28/20 Page 29 of 100

   
   

   
 
 
  
   
  
  

; ae PorRUugis
‘Bank

SHAT e @, Box 3035
ee ‘Madinney, Texas 75069-3258

Zi, aviv

 
    

otice
umber
Number
nt Due
Date
Balance.

 
  
  
 
  
 
  
 

 
  
   
   

 
 

1 AT
4/5/2017
,000.00

 

 

i aS . ; _ff your payment is on auto debit, this notice
a CHARLES C F OSTER: . is for informational purposes only.
2402 ELMEN ST
HOUSTON TX 7701 9

ce a

NOTICE OF LOAN PAYMENT DUE
500,000.00

DUE AMOUNT

  

    
   

  

1,978.17

 

ee

 

 

 

 

  
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

;
PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 7 4,978.17 0.00 4,978.1
PAST DUE 0.00 0.00 0.00 0.0
TOTAL 0.00 1,978.17| 0.00 1,978.1

 

 

 

/ ™ pigase bring this notice with you when making payment. Please contact us at 4-844-767-3774 if you have any questions regar

\ this notice.

 

Member FDIC @ Equal Housing Lender’

ISREGARD IF PAYMENT HAS BEEN MADE

 

PLEASE D

  
   

 

 

aoeeweeyenaeenens

 

 

 

 

 

 

 

‘\

ee ete ome

f

age

 

 

 

3
5
Or

CDH-001278
CD HOMES Ex. 7
Case 18-34658 Document 614-3

  
 
 

_ | Bank

Filed in TXSB on 11/28/20

 

Page 30 of 100

Date
Number

2}, avid

95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

So). BLO, Bex 3035
.. facKinney, Texas 75069-3258
po Due 1,844.26
ye Date 2/5/2016
—_ Balance "000.00
Ns \
if your payment is on auto debit, this notice
—— CHARLES C FOSTER is for informational purposes only.
vO 2402 ELMEN ST
—_—— HOUSTON TX 77019
NOTICE OF LOAN PAYMENT DUE
LOAN DUE AMOUNT CURRENT
NUMBER 60561 95 DATE 12/5/2016 DUE 1,844.26 BALANCE 500,000.00
PRINCIPAL . INTEREST OTHER CHARGES TOTAL
CURRENT: 0,00) 1,844.26 . 0.00 1,844.26!
PAST DUE 0.00 0.00 0.00 0.00:
TOTAL 0.00 4,844.26 0.00 4,844.26

 

 

 

 

 

 

Please bring this notice with you when making payment. Please contact us at 4-844-767-3774 if you have any questions regardi
/ “his notice.

XL

Member FDIG @Q Equal Housing Lender

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

 

Vececcessavessnonsamnpeannidereedeserereperenrrsenarerareresaesevancer snes reeseseeyyerseg sere dene ene eene nore caren eUCNPPAEEA ssa FADES SR EESORIOENSAR EOL
7,

: dieing) {oan ae | pee apa
Enrrae

eae
8
Leica
aoa

 

Toe

 

 

 

 

 

CDH-001279

CD HOMES Ex. 7

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 31 of 100

  
   

Date 24, 2018
> 9. Box 3035 Number 95
ieKinney, Texas 75069-3258 Number
. Le 905.74
oe Date 14/5/2016
rN rrent Balance 000.00
Cy

if your payment is on auto debit, this notice
is for informational purposes only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~———-  CHARLESC FOSTER |
———= 9402 ELMEN ST
___. _-—s—- HOUSTON TX 77018
NOTICE OF LOAN PAYMENT DUE
LOAN _ _ 4. DUEL... 4 AMOUNT! Le, | CURRENT |...
NUMBER 6056195 DATE 11/5/2016 DUE 1,905.74 BALANCE $00,600.56
[ "PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT 0.00 1,905.74 0.00 1,905.74
PAST DUE 0.00 0.00 0.00 __0.00
TOTAL 0.00 1,905.74 0.00 1,905.74

 

 

 

 

 

 

 

 

Please bring this notice with you when making payment. ‘Please contact us at 1-844-767-3774 if you have any questions regard!
f this notice.

Qs

 

Member FDIC @ Equal Housing Lender

PLEASE DISREGARD IF PAYMENT HAS BEEN MADE

ccceaassevenausensasueavensansacssuesseccessarsieseesitAeseA¥2CGAtHG@/t1S8EBEHUEEUEAOEEDLUDLUSUDAREUAULOIATOORIAOTE DESPITE ETI IES neeteee

 

 

Te

pear e ee gre Fy
Sioa ita we eS
Oa a

 

 

Ree
E ES }
pee

 

CDH-001280 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 32 of 100

  

DISBURSEMENT REQUEST AND AUTHORIZATION

  

 

         

 

 

 

 

 

 

 

RT | Lopate Matueltyy. | a: oe Gua Aeeaunbe., potiear ene
rine ba aba eondeuzo tte sp Oat nef enor ss [SPEM. a=

 

 

 

 

 

roe
T References in the boxes Foove are for Lenders use only and do nol Timi the appllcablily of this document to any particular loan of Hem.

 

 

. a. Any item above containing =+* has beer omitied dus to text length limiiations.
; i - “Borrower: CHARLES ©, FOSTER © . “Lender: INDEPENDENT BANK
| - 2402 ELMEN ST : THE WOODLANDS BRANCH
wt HOUSTON, TX 77046-0000 2629 TECHNOLOGY FOREST BLVD, BUITE 220

THE WOODLANDS, TX 77381 '

 

LOAN TYPE, This ts a non-procompuled Variable Rate Nondisclosable Ravolving Lins of Cradit Loan to an Individual for $500,000.00 due on
October §, 2017. This Is a sacured renewal loan.
PRIMARY PURPOSE OF LOAN. Ths primary purpose of (his loan is for:

(3 Personal, Family or Household Purposes.

(0 Porsonal Investment

“$2 pusiness, Agricuttural and All Othor.

SPECIFIC PURPOSE, Tha specibc purpose of this foanis: RENEW EXISTING $500M RLOC.

DISBURSEMENT INSTRUCTIONS. Borrower understands thal no lean proceads wlll be disbursed until all of Lenders conditions for maklag the
loan have been salisfiad. Plosse oisburée (ne foan proceeds of $600,000.00 as follows:

_Othar Olsbursemonts: : §§00,000.00
$800,000.00 ADVANCES TO BE MADE AS REQUESTED BY
BORROWER AND APPROVED BY LOAN OFFICER

ere cece

Note Pdnctpal: . $500,000.00

CHARGES PAID IN CASH. Borrower has pald of will pay in cash ps agreed ihe following charges:

 

 

 

 

 

 

Prepaid Finenco Charges, Pald In Cush; $1,844.26,
$1,844.26 INTEREST THRU
40-5-16
{f ”
Qo Total Charges Paid in Gash: $1,844.26
FINANCIAL CONDITION, BY SIGNING THIS AUTHORIZATION, BORROWER "REPRESENTS AND WARRANTS TO LENDER THAT THE
INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND THAT THERE HAS SEEN NO MATERIAL ADVERSE GHANGE IN BORROWER'S
FINANCIAL CONDITION AS DISCLOSED IN BORROWER'S MOST RECENY FINANCIAL STATEMENT TO LENDER. TRIS AUTHORIZATION IS
DATED OCTOBER §, 7018.
BORROWER:
x meme
CHAWLES. FOSTER
Ceasers, Mar 30 224d Gor Yeh Bhs Gupetston 1y87 268 AO Byte Meweved | TE Peet ULES Thee rar
t
4
J
\
i.
|
‘
|
Nn
N+

CDH-001281 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 33 of 100

 

 

 

 

 

 

 

 

 

 

independent . LOAN NUMBER 6056195
Pye Bank BRANCH # 466
‘: P.O. Box 3035 AMOUNT DUE $1,905.74
. _ McKinney, Texas 75069-3258 , DUE DATE ° 09/05/2016
rN “CURRENT BALANCE ~~ $500,000.00
Yo "

60163-1.1 0 155-1.4 loz

Be CHARLES C FOSTER
2402 ELMEN ST
HOUSTON TX 77019
vvcaLanet pylon gfaefeoy bang taf fag fH UAE ed atte

NOTICE OF LOAN PAYMENT DUE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ LOAN “DUE | parsniga se} AMOUNT | erga en gy PSU RRENF
| NUMBER 6056195 | pare | 0908/2016 | “nue $1,905.74 | Ban ance | $500,000.00
PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT $0.00 $1,905.74 $0.00 $1,905.74
PAST DUE $0.00 $0.00 $0.00 $0.00
TOTAL’ $0.00 $1,905.74 $0.00 $1,905.74

/ Please bring this notice with you when making payment. Please contact us at 1-844-767-3774 if you have any

Qo questions regarding this notice.

 

 

 

ur Se

f " ‘3 * artst
ey ea
i

e

 

 

 

CDH-001282 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 34 of 100

 

 

   
  
 

 

 

 

 

 

 

 

 

 

 

 

¢ BUI pF Vanewere LUAN NYNMoCn _.
Bank BRANCH # _ 466d
P.O. Box 3035 AMOUNT DUE “$4,905.74
whe McKinney, Texas 75069-3258 DUE DATE 08/05/2016
[CURRENT BALANCE $500,000.00

57957-4.1 0 58-1.1 10z

CHARLES C FOSTER

9402 ELMEN ST
HOUSTON TX 77019
pape dolfygfEoot og leg] UM ge fFAUEL EE PAL

NOTICE OF LOAN PAYMENT DUE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN... aang be DUE .. AMOUNT CURRENT
NUMBER | 6056195 DATE 08/05/2016 DUE | $1,905.74 | BALANCE $500,000.00
PRINCIPAL INTEREST OTHER CHARGES TOTAL
GURRENT $0.00 $1,905.74 $0.00 $1,905.74
PAST DUE $0.00 “$0.00 $0.00 $0.00
| TOTAL $0.00 $1,905.74 $0.00 $1,905.74

 

Please bring this notice with you when making payment. Please contact us at 4-844-767-3774 if you have any

re questions regarding this notice.

 

Housing Le

 

SA

ANH Era eee rata
arnt) en EPs RA
Biers

nN
Ces

 

 

 

 

 

 

 

 

peace
Ai
ah

ers
eo

 

CDH-001283 CD HOMES Ex. 7
Cc ; ;
ase 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 35 of 100

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bs. ERQIGEAG
LOAN NUMBER Vow ee
a ; BRANCH # 466
_ 7. Box 3036 AMOUNT DUE $1,844.26
ti “
h Mckinney, Texas 75069-3258 . DUE DATE 07/05/2016
i o™ | CURRENT BALANCE $500,000.00 | :
\ .
§5453-4.10198-1.1 oz
oak :
CHARLES C FOSTER
2402 ELMEN ST
HOUSTON TX 77019
abededeety tlt HHTUNA TANS dO byed BADE LE ta
NOTICE OF LOAN PAYMENT DUE
COAN ~ | DUE AMOUNT ~ CURRENT - |
NUMBER | 6058795 | cate | 071052016 | puE $1,844.26 | BALANCE $500,000.00 |
PRINCIPAL INTEREST OTHER CHARGES TOTAL sj
CURRENT $0.00 $1,844.26 * $0.00 $1,844.26 i
PAST DUE $0.00 $0.00 $0.00 $0.00 3
TOTAL $0.00 $1,844.26 $0.00 $1,844.26
( Please bring this notice with you when making payment. Please contact us at 1-844-767-3774 if you have any
‘ A, questions regarding this notice.

 

 

 

 

 

 

 

ei isa
Aen

 

 

 

 

 

CDH-001284 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 36 of 100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN NUMBER 6056195
BRANCH # ; 466
AMOUNT DUE $1,905.74
DUE DATE 06/05/2016
CN CURRENT BALANCE $600,000.00
NY * :
53358-1410 152-14 “tw
CHARLES C FOSTER
2402 ELMEN ST. ce
HOUSTON TX 77019 : -
sabant Bet ftobeeag pope foradestanae PEt tT
NOTICE OF LOAN PAYMENT DUE
LOAN : “DUE : AMOUNT CURRENT
NUMBER 6056195 DATE 06/05/2016 DUE $4,905.74 BALANCE $500,000.00
PRINCIPAL “INTEREST OTHER CHARGES TOTAL
GURRENT $0.00 $1,905.74 $0.00 $1,905.74
PAST DUE $0.00 $0.00 $0.00 $0.00
TOTAL $0.00 $1,905.74 $0.00 $1,905.74
f™ Please pring this notice with you when making payment. Please contact us at 1-844-767-3774 if you have any
Ne questions regarding this notice. , .

 

 

 

 

 

 

 

 

 

 

  

 

 
   

tae

CD HOMES Ex. 7

CDH-001285
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 37 of 100

 

 

  
 
 

 

 

 

 

 

 

 

 

 

WeGETe - . F°LOANNUMBER | ——_—_-6056195
BRANGH # 466.
a9, Gor 3035 AMOUNT DUE $1,844.26
treCnney,. Texas 76069-3258 DUE DATE 05/05/2016
ne | . CURRENT BALANCE $500,000.00

 

51496-1.10 56-1.1 1oz

CHARLES C FOSTER

2402 ELMEN ST.
HOUSTON TX 77019

ATE Leva eter | teen ee E

NOTICE OF LOAN PAYMENT DUE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN. .. « DUE - UAE IF AMOUNT CURRENT
NUMBER 6056195 DATE 05/05/2016 DUE $1,844.26 BALANCE. $506,000.00
PRINCIPAL INTEREST OTHER CHARGES TOTAL
CURRENT $0.00 $1,844.26 $0.00 $1,844.26
PAST DUE $0.00 $0.00 ‘$0.00 $0.00
TOTAL $0.00 $1,844.26 $0.00 $1,844.26

 

 

Please bring this notice with you when making payment. Please contact us at 4-844-767-3774 if you have any

f questions regarding this notice.
NY ’

 

 

Member EDIC (£3 Equal Hou

    

 

 

 

 

 

CDH-001286 CD HOMES Ex. 7
Case 18-34658 D
ocument 614-3 Filed i
n TXSB on 11/28/20
Page 38 of 100

   
 

    
     
    

 

  

penuciue

: : LAF ADE TE ITE ter

Bank “BRANCH # 466
$9. Box 3035 —"—hMOUNT DUE "$4,905.74

" asaxinney, Texas 75069-3258 DUE DATE _| ° 04/05/2016
- CURRENT BALANCE _ $600,000.00

 

49197-1.1 0 206-1. 1oz

 

CHARLES Cc FOSTER
2402 ELMEN ST
HOUSTON TX 77019
aqagedbefpenenldghyly toed

helt} gg oP deold et stet dean
NOTICE OF LOAN PAYMENT DUE

- AMOUNT
DUE $1,905.74

   
     

     
    

 
  
    

$500,000.00

   

PRINCIPAL OTHER CHARGES [roTaL

5906.74
ee $0.0
$0.00 "$1,905.74 r s000 $1,905.74

ent. Please contac US at 1-844-767-3774 if you have any

 

 
 
 
 
 

      
       
  

 
 

' f ™ Piease bring this notice with you when making paym
QZ questions regarding this notice.

Member FDIC e

pf ete

nae

 

   
 
 

exes

ee

tad BAe

 

 

  

ew

 

CDH-001287
CD HOMES Ex. 7
Case 18- iled i
8-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 39 of 100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

po F CHacHt LOAN NUMBER pUD0 UU
Bank BRANCH # 486
BG, Box 3035 : AMOUNTDUE | __ "$4,782.79
. McKinney, Texas 75069-3258 DUE DATE - 9370512016
CURRENT BALANCE ~~ $500,000.00

 

 

 

 

 

 

 

 

 

47049-4109 61-4.1 toz

CHARLES C FOSTER

9402 ELMEN ST.
HOUSTON TX 77019

rng ontop tof ppeg TATA Forest ebb pt

NOTICE OF LOAN PAYMENT DUE
LOAN | BUE AMOUNT | ¢1 782.79 ‘CURRENT |” ¢500,000.00 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NUMBER | °>O18® | DATE 03/05/2016 | puE BALANCE
PRINCIPAL INTEREST OTHER CHARGES TOTAL |
CURRENT $0.00 $1,782.79 $0.00 $1,782.79 |
PAST DUE $0.00 $0.00 $0.00 . $0.00 |
TOTAL $0.00 $4,782.79 $0.00 $1,782.79 |
\ Please bring this notice with you when making payment. Please contact us at 4-844-767-3774 if you have any

 

Cy questions regarding this notice.

 

 

 

 

 

 

we

 

 

erry
rales

 

CDH-001288 CD HOMES Ex. 7
Case 18-34658 Document 614-3

 

Filed in TXSB on 11/28/20

Page 40 of 100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMGGPGHUuGHEe LOAN NUMESEH ane
Bank BRANCH # 466
P.O. Box 3035 AMOUNT DUE $1,905.73
McKinney, Texas 75069-3258 DUE DATE 92/05/2016
ro CURRENT BALANCE $500,000.00
Ve — 7
4gg7t4.1 09244 oz
CHARLES C FOSTER
3402 ELMEN ST
HOUSTON TX 77019
rpoesne eg UE ger TET ad dead
NOTICE OF LOAN PAYMENT DUE
LOAN. | |. -DUE--| - “AMOUNT | CURRENT: | <
| NUMBER 6056195 | DATE 02/05/2018 | nue $1,905.73 | BALANCE $500,000.00
| PRINCIPAL INTEREST | OTHER CHARGES TOTAL
CURRENT $0.00 $1,905.73 $0.00 $1,905.73
PAST DUE $0.00 $0.00 $0.00 $0.00
TOTAL $0.00 $1,905.73 $0.00 $1,905.73

 

 

   

 

. Piease bring this notice with you when making payment. Please contact us at 4-844-767-3774 if you have any
Le questions regarding this notice.

 

ae
a0 sr

I
nA

 

 

 

 

CDH-001289 CD HOMES Ex. 7
 

o™N

 

 

Case 18-34658 Document 614-3

  
 
  

  
 
  
  

 

 

  

  
    
  

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

   
     

Filed in TXSB on 11/28/20 Page 41 of 100

 
 
 
 

 

 

 

 

 

Inaepenaent LOAN NUMBER yuu rey
Bank BRANCH # 466
_. P.O. Box 3035 AMOUNT DUE $1,869.19
McKinney, Texas 75069-3258 DUE DATE 01/05/2016
CURRENT BALANGE $500,000.00
42798-1.1 0 176-11 t0z
CHARLES C FOSTER
2402 ELMEN ST
HOUSTON TX 77019
regaled Fay EEDest ogy} abe leet etre
NOTICE OF LOAN PAYMENT DUE
AMOUNT CURRENT
6056195 01/05/2016 DUE $1,869.19 BALANCE |: $500,000.00
. _
PRINCIPAL INTEREST OTHER CHARGES TOTAL .
CURRENT $0.00 $1,869.19 $0.00 $4,869.19 j
PAST DUE $0.00 $0.00 $0.00 $0.00
TOTAL $0.00 $1,869.19 $0.00 $1,869.19
Pjease bring this notice with you when making payment. Please contact us at 4-844-767-3774 if you have any

questions regarding this notice.

a
ee
ie an ais Sth ea} tos

re
te
suse
ERE
a eon

NaAg

: SAGE
REN ane
fepheari Siler Es :
gee
Nia

 

Witte

ee

CDH-001290

g Lender

SS inners

ease

 

 

CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 42 of 100

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. 1d ‘dadalebebataiaial ‘ LOAN NUMBEI ves twee
ee Bank BRANCH# 466
"PO, Box 3035 ~ AMOUNT DUE $1,746.58
\ickinney, Texas 75069-3208 ~~ DUE DATE 42/05/2015
oe CURRENT BALANCE $500,000.00 .
yon
|
I.
409521. OSTA 10z
CHARLES C FOSTER . : :
9402 ELMEN ST . i
HOUSTON TX 77019 ‘
soqeeemegft asf ECM Hor TE tentang dest
NOTICE OF LOAN PAYMENT DUE
LOAN DUE AMOUNT -GURRENT
HUMBER |” 6056195 “DATE ¢ 4210512015 DUE - $1,746.58 -BALANGE- $500,000.00
PRINCIPAL | INTEREST - OTHER CHARGES TOTAL
CURRENT $0,00 $1,746.58 $0.00 $1,746.58
PAST DUE $0.00 $0.00 - $0.00 : $0.00
TOTAL $0.00 . $1,746.58 $0.00 $1,746.58
6 Please bring this notice with you when making payment. Please contact us at 1-844-767-3774 If you have any
VU questions regarding this notice.

 

Member FDIC (2¥ Equal Housing Lender

 

 

 

PANE ar aA gt
et re

 

 

 

 

 

 

 

 

 

 

 

 

CDH-001291 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 43 of 100

 

1

!
LN
NH

stoz/o/ tl

 

 

atl eadeatia meses suse «Seg 3008

Cre

 

on enn! anannaren erent en eh aiearane
eae sak

 

ate”
a7,” @

we tH

a2002 21 Sens
qpot xcs Od
17g EGER

      

CD HOMES Ex. 7

CDH-001292
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 44 of 100

 

oN
V4

MUTE R2t2 » atte

 

, PO

cnn

 

   

tts &f2 99008

 

co™

x 4

 

CD HOMES Ex. 7

CDH-001293
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 45 of 100

—— — hd

TEN peek cae meee

  

 

2T0Z/9/T_ 61°698'TS

ir Suge
F mVVELE2 tae ESET bi 9900" os? |

 

 

 

CD HOMES Ex. 7

CDH-001294
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 46 of 100

 

rN
NY

 

 

 

 

 

 

oN
Ne

CD HOMES Ex. 7

CDH-001295
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 47 of 100

    

omnes EAE
' 5t0t 208 Od
Bait Baap

20101 pre on atkg pamuny4 uaneg pumPogs, 92

 

 

 

910Z/L/E_ GL 2BL'TS SE89 #8 .

      

 

oN
NZ

CD HOMES Ex. 7

CDH-001296
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 48 of 100

4 MA

. ©

 

 

 

rN

NN

gtoz/SI/b_ bL'G06‘TS 1069 #

we * oe * ot

eTTEAwZT2s TteetTTETIS #1 ObIO0e yes age ci

     

2
SOL IPL COE Bah PREITY TEN CUESTOLL SU}.

paca on

 

CD HOMES Ex. 7

CDH-001297
ZoN
NA

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 49 of 100

 

 

 

 

oN
“7 Vf
: g10z/Ol/S 92 eats 0669 ¢
, : ALTUELEZT2S REVEUeTEsts 205b900e © ote 8S
: spicata . selene ; _
7 T cere are PUR Tend FOs Cameo BIE CUSBORO, SIO
) wang PRE, See
sere’. &
sere tast-sqtes _ ET a0

 

 

 

meee

 

 

 

 
 

CD HOMES Ex. 7

CDH-001298
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 50 of 100

nla me ee

co N
\ 7

-N
NY

con
QS

910Z/8/9_ _FL'SO6’TS bZ0L fi

CD HOMES Ex. 7

 

canna ee oo nee rm emer ee TT
.
“

 

at EELORT2 8 ULGEITEETES ent geode

 

 

 

egies wr

 

 

 

 

 

CDH-001299°
oN,
NA

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 51 of 100

 

  

 

    

         

 

 

oN oN
Xf YN 4
QTOZ/L/L 92" bya ‘ts €60L-H
i | pretestencs | AUVEGRR tea NEGRI ETEtt wEROLOOM +t unto
OE TT exrentggesinaiacker
ot PC “Ve > ie . ora.
ij ®@ are ALOR io =f E
: . : : SCOR Aa ed . 3
[. faleriog "wea .
: s TO LEE DWE INCg-Ary StspUNE Ory reMOR) BIC
3 St rre'x.. :
i
7

 

 

CD HOMES Ex. 7

CDH-001300
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 52 of 100

rail

c™.

NLA

 

 

 

  

 

oN b
YS
Q9LOZ/6/8 $bL°GOG‘'TS bSte §
ett FLUE t2 DEDRYTTER TE anGUAOOe te ste ty
: ree : ve . oer
OLDE 1 “hooper AR
_ StoR wg 'd . *
wary papudeou a

LODHI Dud WALL Palpone Cnty peReOKL 260’

rau meee ee

     

rn

 

NS

CD HOMES Ex. 7

CDH-001301
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 53 of 100

 

ooN
NZ

ro™
V4

oN
SC

9T0Z/9/6 FL" G06 ‘TS SIZL

 

 
 

 

   

  

  

 

  

#
t : y
STEEAGSTZ a METETIRETES 257220De “2
o eat at iS eee ead SER .
at Tet Le oy ' onan Hf
et boone 34 ‘doyegy :
. StOC PO O'd
: — ———— ng REpVEdEDLL ——-.—.—

 

 

 

 

    

COLD, Pus orig DOIEH Ba DURNON, OCD

Fag ampeden — ya EBON

 

CD HOMES Ex. 7

CDH-001302
 

a
f NI
NY

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 54 of 100

oN
NA
\
SL

9TOZ/6Z/6 OF" bRA'IS 692: ¢

AVTSERETS 2 NEBRUTT ELT wh te 0Ou

 

  
   

     

OLORE CL ‘heuunert
EDT A ‘O'd
Uy IOwPLAaCaDey,
AOC Put ne edLoy pose, BIO peBMON, AD i
wag wacnedpLy ‘
wa See

 

near ae “ware
aiieita - ‘0777 “SaHIOH aD

 

 

 

CD HOMES Ex. 7

CDH-001303
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 55 of 100

i

oN
NN vo

 
 

9toz/6/1l . kL° SUG IS
CETEtEM waGEadde

- Sig Boe
fe oe

etTELUELZ@ NETL

 

aa
NY

ESE é

 

 

 

 

 
 

CD HOMES Ex. 7

CDH-001304
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 56 of 100

f

NX
rN
NY

“t

QTOZ/9/ZT_9Z" bats Fore &
tetetet at AUTESHET 209 MEBBUTTERTS O4ONZOD— tact

| ey me =

   

oe ae ne

    

OL094 3 joan
StOe <q "O'd
+ aueg epuadEny

LOWES Pk ngs HADEN Ted] PUNE, SED

 

 

 

 

CD HOMES Ex. 7

CDH-001305
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 57 of 100

i

    

a@
ef
@

       
 
 

foN
NZ

LiOZ/OT/T

ATTELORTT FH NEGHTATE tis #b81.00e

o
7

pre. S

 

et oe
. .

-
rene sqrt ears.

 

wel - a:

2200.2 63, "SOOO ;
grat x09 ‘Od
, .
onerdks pus peep nrenng PACRUTHS Suthy OURBRONLL FUG
eng ueovedes SOR ed

LU°SL6‘t$ 68RL #

“moN

 

CD HOMES Ex. 7

CDH-001306
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 58 of 100

 

f ™~
NY
>
. J
ot
, s
I os
« . .
consieay nn oon a
i ee
0
*
i §
* = a
a 38.
f N ‘ . ’
Ve

   

 

 

 

MOOFSGEM ThASLEEIBE MP ShEATI AD be

FTEGE SPOT 1a 2/10/2017

CO HOMES, LLC.
AER it

 

 

 

 

 

 

CDH-001307 CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 59 of 100

mo™N4
NA |

NY

LTOZ/E/E 26 "Iz8 ‘Ts

 

cN
NF

 

MPT ELGZI2

 
 

SEGRITLETID “Eds one

2

 

 

 

 

EI9L #

 

CD HOMES Ex. 7

CDH-001308
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 60 of 100

QS

oN
Q7

 

 

LTOZ/9/b I9°S80'zs$ 9694 +
SICESARI2Z 2 BEGRIITETTS #8694008

of ef oe
«* of

 

 

 

 

 

 

 

 

 

CD HOMES Ex. 7

CDH-001309
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 61 of 100

 

 

 

 

NZ

 

 

 

CD HOMES Ex. 7

CDH-001310
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 62 of 100

 

oN
VA
fon
a

LUOZ/ L/S

ar reaneiee DEGDETTES

. *
ore om

“pzrezi es _ 208k #
qa. anowe cos wt ate!

oT
»

   

} avowze “TRUE MOLE

 

 

 

 
 

NF
CD HOMES Ex. 7

CDH-001311
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 63 of 100

 

aM,

oN
NH

foN
NY

LUOT/L/t Le" EST SS —OLBL Ff

 

 

 

2

   

SUTESDETE S MEAITIEIIS wDsG.0o# caf ate' et

a

 

 

 

 

 

 

 

CD HOMES Ex. 7

CDH-001312
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 64 of 100

 

V7

f \
NY

 - etozse/8_ ep 6z2'2$_ zee &

 

 

 

 

 

CD HOMES Ex. 7

CDH-001313
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 65 of 100

oN
Nr

VA

a

LU0Z/8/6 €b°6Z2/ZS-

ATTELHZTES AEGIS

 

 

 

EC1H #2 GHL004

 

 
 

 

CD HOMES Ex. 7

CDH-001314
 

c™
NH

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 66 of 100

NA

NA
rN

“o™
CD HOMES Ex. 7

aS

— £TOg/P/OT 25 -LSt‘2s 8c0s ¢#
A <a. STE BHIVIEE Te *@EOTO0u - .

- enna ee
WMTVESU2 12 0

tere id OZ084 x1. ‘teuupeory

 

Ww)
=
“9
=
2
2
I
QO
Oo

  

 

 

 

 
  
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 67 of 100

\

ee mt te ce

A

 

oN
QA

L£T0Z/02z/ot

AITEL AZT?

 

 

oN

00°0SZ’I¢g

N 7

 

 

 

 

CD HOMES Ex. 7

CDH-001316
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 68 of 100

o™
NA

LT0Z/8/Tt

oN

2S" LSt’2$ STIs #

 

MATTEL 2 HEBETTIETES #5228008

Po Bee.
i Bg . ‘n. & ms)

 

 

 

 

PASTE

ERR

   

 

 

CD HOMES Ex. 7

CDH-001317
 

oN
rd

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 69 of 100

oN
N 4
rN
NA

StOZ/L/E La‘zen’z$ 0628 #

7 siteesetes BEMLUTTETTS 2oh2 O00 set ate at
fe" soe - * ees ——_ er x 2 rf 3
- os e* « 7 eo & qQan
| : zone 3, ‘Sen
tI. : $hort Oa O'S
WR PERSVESIPA

om heees DERI EOE, PAIL

 

 

        

 

 

 

 
 

CD HOMES Ex. 7

CDH-001318
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 70 of 100

 

oN

a
NY

cy
N 7

BT02/6/T LZ“ELE "ZS GECB F

 

 

 

RNAI

MUTELOZT2« BEGET TET Ee “b€2 #008 * oe

  

7 4,8 oe 4

22082 x2 ‘evan,
. $b0t 3 ‘Od
reg aapoedapag

 

 

 

wn OOULE GUN E01) ~Gueemg pespUIT pen pun: om,

Ters/aest-eo ' ee
ebsee 4 Sr ereteem

OT ‘Sa780H AD

  

. eo
.
o* eo” a *e

   

mug Wepuedapwy de]
BHA Oa Ave

1
.

ad

 

CD HOMES Ex. 7

CDH-001319
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 71 of 100

oN
SS

oN
NY

oN
NA

 

  

 

 

 

 

OLE Lome
ott 8 Ord
Ing srrqusedagas,

quay EpEEdapR

“are
WT ERROHOD -

  

ALES cme ort, DRE IO CUUENOLL G

oma -
COSA

L10Z/S/ZT_ _98°208'95 Z8T8 4
ot ate at TUELGZT2e BEGETTTENTS #2 91 e008 setae t at
sc ~arererermmmtabihaieal <7" 1")

4

 

 

 

it

 

mJ

CD HOMES Ex. 7

CDH-001320
 

 

 

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 72 of 100

 

0
o | g 2
12/1/2017
cr’ Independent Bank 6,802.86
Vy ndependent Ban 1802,
Six Thousand Eight Hundred Two and 88/100 *
independent Bank
P.O, Box 3035
McKinney, TX 75070
#8007099 & 6056195
Independent Bank {2/1/2017
5669 Bordley #8007099 5,206.30
Susp. Int. #6056195 1,596.56
oN
NY
CommunityBank of Te #8007099 & 6056195 6,802.86
Independent Bank 12/1/2017
6669 Bordley #8007099 5,206.30
Susp, Int. #6056195 1,596.56
i>
6,802.86

\ CommunityBank of Te #8007099 & 6056195

CDH-001321

CD HOMES Ex. 7
 

 

fc N
N47

rN
QY

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20. Page 73 of 100

ALL PENS apunsiie it & Were pemw nee mm
All Transactions

|

 

Type Num Date _ Account Amount
Check 7854 06/27/2017 10800 - CommunityBank of Texas ~1,805.56
Check 7914 08/01/2017 10600 - CommunityBank of Texas 2,157.77
Check 7972 08/30/2017 40600 « CommunityBank of Texas -2,152.76
Check 8034 09/29/2017 10600 - CommunityBank of Texas -2,430.53
Check 8117 11/03/2017 10600 - CommunityBank of Texas -2,690.96
Check 84 81 12/01/2017 10600 - CommunityBank of Texas -3,055.53
Check 8240 01/04/2018 10600 » CommunityBank of Texas -3,229.15

-17,522.26
CDH-001322

Page 1 of 1

CD HOMES Ex. 7
 

 

 

ro

\

et ee

ee el

.
|

 

4

LOE LOE

IMAM

LOOEODCO =

Ca ; os
se 18-34658 | Document 614-3 Filed in TXSB on 11/28/20 Page 74 of 100

 

. - “ PRKUOFENE!L # sere
t eae 7 ~ “
301 AB 0.403
CHARLES C FOSTER
9402 ELMEN
HOUSTON TX 77019

wtf oan 0 PLC abe tee nee vete

LOAN PAYMENT NOTICE

Officer:
Loan No:
Date Due:
Amount Due:

Loan Balance:
Rate: ,
Payment Type:
Interest Paid YTD:
Principal Due:
Interest Due:
Escrow Due:
Charges/Fees Due
Total Amount Due:

Date Due:

Loan No:

01/02/2018
8252184

; Rear aces ua ya os ; =!
SOT

8252184

01/02/2018
$3,229.15

$749,995.00

5.0000%
INT

514,288.11

$0.00

$3,229.15

$0.00
$0.00

$3,229.15

; aes ea eee 2 y

Collateral Description:
UNSECURED

Please remit your payment
for the above loans at your
earliest convenience.

\f you have any questions, please contact our Customer Service Center at 800-531-1401

Payments or other concerns, Mail to:

Texas 77901-6022 for Texas Customers:
OK 73127 for Oklahoma Customers

4205 N. Navarro St., Victoria,
4631 NW 23rd 5t., Oklahoma City,

te ee eee

MEMBER FDIC

ta ade MAES
LENDER

CDH-001323

e

NYSE Symbol "PB"

 

CD HOMES Ex. 7
Case 18-34
658 Document 614-3 Filed in TXSB on 11/28/20 Page 75 of 100

 

e ¥ PRUOrEWistE SE ewe BR
aa
52 1 AB 0.403
CHARLES C FOSTER Date Due: 42/02/2017
- 2402 ELMEN Loan No: 8252184
HOUSTON TX 77019

espn UU ealledstersterblot

 

LOAN PAYMENT NOTICE

   

Peter ees
Officer: SDT
Loan No: 8252184"
Date Due: 42/02/2017
Amount Due: $3,055.53
Loan Balance: $749,995.00
Rate: 5.0000%
Payment Type: INT
f™ Interest Paid YTD: $11,232.58
rw Principal Due: $0.00
interest Due: $3,055.53
| Escrow Due: $0.00
; Charges/Fees Due $0.00
$3,055.53

j Total Amount Due:

     

 

| — NOL NLS Pe ReGen Le eee
4 — .
= Collateral Description:
= UNSECURED
2 at .
“
( 3 Please remit your payment
| 8 for the above loans at your

earliest convenience.

 

AQAA

if you have any questions, please contact our Customer Service Center at 800-531-1401

Payments or other concerns, Mail to:

}
4205 N. Navarro St., Victoria, Texas 77901-6022 for Texas Customers
| 4631 NW 23rd St., Oklahoma City, OK 73127 for Oklahoma Customers

roN a tan

 

MEMBER FDIC @ NYSE Symbol "PB"

 

  

CDH-00 .
1324 CD HOMES Ex. 7
Case 18-346
58 Document 614-3 Filed in TXSB on 11/28/20 Page 76 of 100

 

ws. ~ FIR eee
phe "
22 1 AB 0.403

{ \ CHARLES C FOSTER ‘ * Date Due: 41/02/2017
Lo. 2402 ELMEN . Loan No: | 8252184

‘HOUSTON TX 77019

cape ee ee

LOAN PAYMENT NOTICE

    
   

fry eeu

Officer: SDT
Loan No: 8252184
"Date Due: 41/02/2017

Amount Due: $7,690.96

Loan Balance: $624,995.00

    

 
  

Rate: 5.0000%
Payment Type: INT
a Interest Paid YTD: $8,541.62
oy Principat Due: $0.00
, Interest Due: $2,690.96

Escrow Due: §0.00

Charges/Fees Due $0.00
Total Amount Due: $2,690.96
: NOTICE INFORMATION - 78

Collateral Description:
UNSECURED

Please remit your payment
for the above loans at your
earliest convenience.

wu

\f you have any questions, please contact our Customer Service Center at 800-531-1401
Payments oF other concerns, Mail to:

4205 N. Navarro St., Victoria, Texas 77901-6022 for Texas Customers
4631 NW 23rd St., Oklahoma City, OK 73427 for Oklahoma Customers

enn es

 

ee

. a
MEMBER FDIC NYSE Symbol "PB"

Paar
LENDER

 

  

CDH-001325

 

CD HOMES Ex. 7
Case 18-
34658 Document 614-3 Filed in TXSB on 11/28/20 Page 77 of 100

 

 

™. ~ PIRWOE meee se 2 ows
Vos a
375 1 AB 0.403
; CHARLES € FOSTER Date Due: 40/02/2017
ar 2402 ELMEN Loan No: 8252184

be HOUSTON TX 77019

slau det ATUL t tet Dabo feeb la

LOAN PAYMENT NOTICE

    
   

Ree ate

 

 

Officer: SDT
Loan No: 8252184
Date Due: 40/02/2017
’ Amount Due: $2,430.53
Loan Balance: . $624,995.00

Rate: 5.0000%

Payment Type? INT

cn Interest Paid YTD: 56,111.09

Vy Principal Due: ; $0.60

Interest Due: m $2,430.53

Escrow Due: $0.00

. Charges/Fees Due $0.00

$2,430.53

Total Amount Due:

      

 

 

i
|
| _ i enarerremcremmmamunmee TTT is
i — NOTICE ze NES oe
are :

=__
. _ = Collateral Description:

3 UNSECURED

————

Please remit your payment
for the above loans at your ~
earliest convenience.

1OSZ£000 *

HAL

if you have any questions, please contact our Customer Service Center at 800-531-1401

Payments or other concerns, Mail to:

4205 N. Navarro St., Victoria, Texas 77901-6022 for Texas Customers:
4631 NW 23rd St., Oklahoma City, OK 73127 for Oklahoma Customers

ad

 

 

oN pane ene I I
4 MEMBER FDIC =} NYSE Symbol "PB”
TENDER
CDH-001326

CD HOMES Ex. 7
Case 18-
8-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 78 of 100

™ ™ FIRWOF ser F Rok ma ee
‘7 7

 

60 1 AB 0.403 '

CHARLES C FOSTER Date Due: 09/02/2017
2402 ELMEN Loan No} 8252184
HOUSTON TX 77019

poate tenga tlt

LOAN PAYMENT NOTICE

Rey secee Cad

   
   

SDT

Officer:
Loan No: 8252184
Date Due: 09/02/2017
Amount Due: $2,152.76
Loan Balance: $499,995.00
Rate: 5,0000%
Payment Type: INT
o™ Interest Paid YTD: 53,958.33 ;
Vy Principal Due: $0.00
Interest Due: $2,152.76
Escrow Due: $0.00
Charges/Fees Due $0.00
$2,152.76

' Total Amount Due:

     

     

 

 

 

 

 

 

 

| 4 Reyne au ee
! De nanaenerd
; _ = Collateral Description:
i UNSECURED
— .
= .
— Please remit your payment
8 == for the above loans at.your : ;
mame = earliest convenience.
‘ — If you have any questions, please contact our Customer Service Center at 800-531-1401
; —
Payments or other concerns, Mail to:
4205 N, Navarro St., Victoria, Texas 77901-6022 for Texas Customers
4631 NW 23rd St., Oklahoma City, OK 73127 for Oklahoma Customers
fo — —_——— oo —— ees
y 4 MEMBER FDIC (e} NYSE Symbol "PB"
= LENDER

 

CDH-
DH-001327 CD HOMES Ex. 7
Case 18-34
658 Document 614-3 Filed in TXSB on 11/28/20 Page 79 of 100

 

 

 

7 y PRU OR eet & arene oo
35.1 AB 0.403
CHARLES C FOSTER Date Due: 08/02/2017
2402 ELMEN Loan No: 8252184
HOUSTON TX 77019

 

Les ipa gto

LOAN PAYMENT NOTICE

    
   

Ry sucks
Officer: SDT
Loan No: 8252184
Date Due: 08/02/2017
Amount Due: $2,152.77
Loan Balance: $500,000.00
Rate: 5.0000%
. Payment Type: INT
ON interest Paid YTD: $1,805.56
Ne Principal Due: $0.00
Interest Due? $2,152.77
Escrow Due: $0.00
| Charges/Fees Due $0.00
$2,152.77

’ ‘ Total Amount Due:

      

‘ J preted ae uso
1 ne ” i
: ee .
‘ wed = Collateral Description:
3 jen
{ Si paraneeeat UNSECURED
t 9
1 — ees
: 3Saen :
1 9 weet Please remit your payment
; game for the above loans at your
{ © mameamats i t ‘
mut = earliest convenience.
=
— If you have any questions, please contact our Customer Service Center at 300-531-1401

Payments or other concerns, Mail to:

4205 N. Navarro St., Victoria, Texas 77901-6022 for Texas Customers
4631 NW 23rd St., Oklahoma City, OK 73127 for Oklahoma Customers

an en nt en

MEMBER FDIC NYSE Symbol "PB"

 

tga} ake
LENDER

  

CDH-0
01328 CD HOMES Ex. 7
Case 18-34658 D

ocument 614-3 Filed in TXSB on 11/28/20 Page 80 of
a , of 100
GS 3 PRUSPER A

 

Dy all ne
2072 1 AB 0.403
CHARLES C FOSTER Date Due: 07/02/2017
2402 ELMEN Loan No: 8252184
HOUSTON TX 77019

steno Eee A

   

LOAN PAYMENT NOTICE

cE TT yn ED OE Rae 3

  

ena) er eae oes
hee
el Satta Ht

Ce on Mo wie

  

fe gy ene a ee cen

  

   

‘Officer: SDT
Loan No: 8252184
Date Due: 07/02/2017
Amount Due: $4,805.56 -
Loan Balance: $500,000.00
Rate: 5 .0000%
Payment Type: INT
C ‘ Interest Paid YTD: $0.00
So Principal Due: $0.00
interest Due: $1,805.56
| Escrow Due: $0.00
Charges/Fees Due $6.00
Total Amount Due: $1,805.56
q
; <a eee oar, : oe ae 5
a ————ae .
| ws
= Collateral Description:
8 c= UNSECURED
=
es
3 =a
Sia ~~ ~Please remit your payment
Qt
meee for the above loans at your
Ree earliest convenience.
—
==
——=s if you have any questions, please contact our Customer Service Center at g00-531-1404

Payments or other concerns, Mail to:

4205 N. Navarro St., Victoria, Texas 77901 -6022 for Texas Customers
4631 NW 23rd St, Oklahorna City, OK 73127 for Oklahoma Customers

 

AEMB ER FRI fm
Le

fruh

NYSE. Symbal “PE"

  

CDH-001329
CD HOMES Ex. 7
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 81 of 100

 

“ j = 3 ee 2
. "Go z= - ne er ae

 

 

 

  

                
            

: se \ cooN
“4 V7
LULOZ/E/L 95g°sog ‘Is pce. 4
e oe
Sgt RAeRTZ a DEBHITTEUTH 48582004 “tet ate 4
setete ted Si

  

 

: ‘
qwTNOG "ome —_eeasary Suen Bites PERI NOE DURON HOO)
I e . pag AgectOng ese

ie

 

 

CD HOMES Ex. 7

CDH-001330
 

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 82 of 100

i
ve eee re

ons ee \

\ 7

LUOZ/F/8 LL LST '2§

oN
NS

 

    
    

_ MEPELGL C2 AEMSTI TELE OUT be Obe .

 

 

PI6L 4

 

 

CD HOMES Ex. 7

CDH-001331
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 83 of 100

 

 
 

oN
Ne

Lt02/9/6 OL 2ST fas LOL #.

MUTELGZ U2 a SEGRTTTETLN a2 abLOOA

 

 

 

 

~—~OGL2 Pam On Atti Damp wud) PREEMOLL One,
. ~ : ;
uma Apeedocig =f KETO

 

CD HOMES Ex. 7

CDH-001332
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 84 of 100

f

MO ee : I

aaa at ge ee . “7 ~*~
\ 7

LLOZ/E/OL. €S°0ER ‘ZS

MTTELSZI2 4 SEOLILTETIS #sEQRUDOu

 
   

 

 

 

oN
NLS

 

CD HOMES Ex. 7

2
“9
oo
2
°
°
<=
QO
oO

 
 

 

 

 

 

Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 85 of 100

CD HOMES Ex. 7

LIOZ/L/T1_ 96° 063 ‘as LTB & a
¢ sh EP OOOe tytn T

corner oe Ba

 

    

atre,ariia MEELELTET be

 

+t
oO
se)
=
°
2
=x
Q
oO

 

 

 

 

 

 
 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 86 of 100

 

LUOZ/9/2t_essso'es

 

oN
Ne

 

nha eanan

MULELOSTZY NERETIITELEN 21918000

 

 

 

 

 

CD HOMES Ex. 7

CDH-001335

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 87 of 100

 

ee ee
a

         

- 7
XN

NA

a eee

BLOZ/G/1 GT 6z2'Es)

AIVELHZVZ9 WEORTITERTS «O42 BOO™

 

CROP Ok, Sane, WGA
_ 5G 00ARN NN GOZS
wg Ayedsad

‘

 

wung Agettale

TKti/eert-ce

oN
NA

ef

.
.”
XIE SS STS
~ © 4 4 4
7 88, 8
e* Ouxgre

 
 

OWT CASS OUR, PespEne! omy PUsENTy, CRAY

ow
FAL 01 Dad

 

  

 

CD HOMES Ex. 7

CDH-001336

 
Case 18-34658 Document 614-3 Filed in TXSB on 11/28/20 Page 88 of 100

 

FAIL PPQioauerviie rer mes en
‘ Ail Transactions .
{ ~\ : Type Num Date «¢ Amount
NO Check 6569 = 11/19/2015 ° -4,641.00

Check 6655 12/21/2015 °  -2,880.00

Check 6711 01/19/2016 '- -2,583.33

Check 6789 02/18/2016 °  -2,583.34

Check 6869 03/18/2016 -2,416.66

Check 6920 04/18/2016 - -2,683.34

Check 6988 08/20/2016 * -2,500.00

Check 7123 07/19/2016"  -2,500.00

Check 7184 08/19/2016 > -2,583.33

Check 7251 09/19/2016 2,583.34

Check 7321 10/21/2016  -2,500.00

Check 7412 11/30/2016" — -800.00

Check 7428 12/05/2016 -2,583.93

Check 7467 12/30/2016 °  -2,502.00,

Check 7521 01/24/2017 -2,683.33

Check 7618 02/28/2017° —-950.00

Check 7623 03/01/2017°  -2,066.87

Check 7662 03/20/2017" -2,216.67

Check 7718 04/20/2017" -2,686.66

Check 7776 05/12/2017 -2,500.00

oN . Check 7838 06/16/2017 *  -2,583.34

Ve Check 7899 07/21/2017 -2,600.00
Check 7951 08/18/2017 ~2,583.33
Check 8014 09/22/2017 -2,583.33

Check 8078 10/19/2017 "2,500.00

Check 8161 11/20/2017 * -2,583.33

Check 8213 12/18/2017" -2,600.00

 

63,476.33

 

ea ee ee

‘

7
Xf

Page 1 of 2

——— dla

CDH-001337 CD HOMES Ex. 7
Case 18-34658 Document 614-3

Lo pO, Bor FB
College Station, TX TAN $102

Filed in TXSB on 11/28/20 Page 89 of 100

 

 

 

 

    

 

 

 

 
     

 

 

 

oP ORTEKAS
i .
NX
4 . 12/03/37
pane ee ee (RUTOS FALL FOR AADC 713
793 0.58070 pp 0.403 - 3 119
HOUTEX BUILDERS LLC
2402 ELMEN st
HOUSTON TX 77019-6710
cnt
NOTICE GF LOAN PAYMENT DUE
This is to aa you that the ‘Loan described above is que for the amount as
fi \ specified. Tf-you have ~already” remitted-your” payment, piease ebevegard this -
IN y notice. :
}
] SS
=
‘ —
=
| =
=a
t ——_e_
SS
. —=
—=
1 ——
=—
| —
=
=
1 = : ; 2,583.33
—_— pa ie
= ~STotal Due’. 2,583.33
—
=
==
—
=
———4
—
—————
Remit payments to:
SPIRIT OF TEXAS BANK, SsB
P.O. BOX FB
COLLEGE STATION, 77841-5102
979-846-8000
SRTTXLN2200 Pp
CDH-001338

CD HOMES Ex. 7
 

 

 

Case 18-
8-34658 Document 614-3 Filed in TXSB on 11/28/20

 

 

 

 

Page 90 of 100

10/05/17

   
  

 

TE z

  

 

  

  

500, 000.00

 

SPIRIT OF YEZAS

fc BANS
No

eeseseeees ZC" *ALL FOR BADC 773

4235 9.5070 aa o.£03 3 1 26

ROUTE SUILDSRS We .

2602 SLHEe oF

HOOSTOS TX FFOLI-6710

a feted otto el

NOTICE OF LOAN PAYMENT DUE
TS RCCOUNT INFORMA? TION
This is to inform you that the loan described above is due for the amount as

\ specified. If you have already remitted your. payment, please disregard this.
Y notice. . .

     
 
  

PAYMENT INFORMATION,

  
 
     

10/21/17
0.00
0.00
2,500.00
0.00
Oo.
2,500.00

  

“past Due.

   

  
   
   
    
  

'

Remit payments to:
SPIRIT OF TEXAS BANK, SSB
P.O. BOX FB

COLLEGE STATION,
979-846-8000

77941-5102

CDH-001339

SRTTXLN2Z200P

CD HOMES Ex. 7
Case 18-
18 34658 Document 614-3 Filed in TXSB on

     
  
    

11/28/20 Page 91 of 100

 

9705/17

due for the amount as.

this is to inform_you that the loan described above is
d this

oN specified. Tf you have already remitted your payment, please disregar

notice.

   

 

 

 

 

 

 

 

   

i
i —_
i —
——— g/2i/i7
} = a: 0.00
: pringip 9.00
— tnterest “| 2 53.33
= . -B¥erow 4 0,00
=a " “ee 0.0
= 0.08
= 2,583.33
= : 2,583.33
te
=S
—
ES
—
==
——
—=
==
==
ES

Remit payments to:

SPIRIT OF TEXAS BANK, SSP
_ P.O, BOX FB

Qo COLLEGE STATION, 77841-5102
979-846-8000

SRTPXLN2200P

 

CDH-001340 _
CD HOMES Ex. 7
Case 18-
8-34658 Document 614-3 Filed in TXSB on 11/28/20

Page 92 of 100

   
    
   

Ne ne . ' ‘ : a 8/04/17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

500, 000-00

 

tThig is to inform you that the loan described above is due for the amount as
‘ppecified. Lf-you-have already remitted your payment, please disregard this
notice.

   

_. PAYMENT INFORMATION

 
   
 

g/2r/27
past Due. 9.00
“et pr sal: 0.00
Woe “interest: 2,583.33

po 9.00
0.00
21,583.33

   
   

     
   
    
  
  

 

     
   
  

 

 
 

   
   
   

ot.
-. Billed’

 

2,583.33

Remit payments £0:

 

SPIRIT OF TEXAS BANK, SSB
P.O. BOX FB

: . . COLLEGE STATION, 77841-5102
979-846-8000

SRTPXLN22 00P

 

CDH-001341
CD HOMES Ex. 7
 

 

Case 18-34658 Document 614-3

Filed in TXSB on 11/28/20 Page 93 of 100

P.O. Box FB
College Station, TX TIe4t-5102

‘SPIRIT OF TEXAS
BANK
Ne
“ 7/05/17
paeexeekeee®RUTOR*MIXED AADC 750 ,
4731 0.5070 MB 0.423 7 32 16

HOUTEX BUILDERS LLC
2402 ELMEN ST
HOUSTON TX 77019-6710

goes} otpgere Teng hintn' itt

NOTICE OF LOAN PAYMENT DUE

 

 

 

' This, is_to inform _you that the loan described above ig due for the amount a8
—_ specified. L£ you have already remitted your payment, please disregard this
fH notice. .

   

- SaaMMENT INFORMATION <

    
  

 

oe

pue Date 7/2U/27

 

ce Past Due.
"principal - |

a eee

 

_. Ehterest *
' ue Eecrow - - 6.00

——

—

==

—=

—«

—

—

=

=

—

—

=

—

a

—

—=

ae

—

—«

—— —
= ie Bt Charge 0.00
— ee pen em
—

—

na

—

=

4

—=

——

——

—=

—

—-

ES

—

——

=

=

=—

—

=—

|
—

 

Billed 2,500.00

 

 

 

 

“=Total Due. 3,500.00

| _ Remit payments to:

| SPIRIT OF TEXAS BANK, SSB o

 

—_ P.0. BOX FB
\ 4 COLLEGE STATION, 77841-5102
= 979-846-8000
| \ RRTTETN27 AP

CDH-0013
12 CD HOMES Ex. 7
 

Case 18-
18-34658 Document 614-3 Filed in TXSB on 11/28/20

   

 

 

   
    
       

    
   
 
  

 

  

  

 
  

 
    
   

    
   

 

 

    

a Page 94 of 100
” . P.O, Box FB
College Station, TX 77841-5102
SPIRIT OF TEXAS
~N
7 6/05/17
eae ee edd tee KBUTO® * MIXED BADC 750
1220 0.5070 MB 0.423 — 6 34 14
HOUTER BULLDERS LLC
2402 ELMEN st
HOUSTON TX 77019-6710
att ttt fe fT a
NOTICE OF LOAN PAYMENT DUE
CURRENT BALANCE |$ 500,000.00
| This is to inform you that the loan described above_is due. for the amount as
LN ow: specifieds Ff you “have already remitted your payment, please disregard this
IS v notice.
—_—— "PAYMENT INFORMATION
| ment . ve . . : .
= Date 23/27
a Past. 0.00
——— 0.00
{ = 2,583.34
——
, ee 0.00
; — Lt 0.00
= Billed ; 2,583.34
| = 7583 -34
=
{ =—=—_—
a
———
=
=
| =
|.
\
| Remit payinents to:
t
2 ~ SPIRIT OF TEXAS BANK, SSB
‘ p.o. BOX FB
N\ 4 COLLEGE STATION, 77QA1-5102

979-846-8000

 

CDH-001343

ARTTXTNIIA ap

CD HOMES Ex. 7
Case 18-34658 D
ocument 614-3 Filed in T
XSB on 11/28/20 P
age 95 of 100

P.O. Box FB
College Stadion, TX 77241-5102

  

    
  
      
     

 

      
    
     
 

   
  
  

 
   

SPIRIT OF TEXAS
ry. BANK
Ny
. 5/05 {17
gue knee eex4#QUTOF*MIXED AADC 750
2102 0.5070 MB 0.423 8 53 217
HOUTEX BUILDERS LLC
2402 ELMEN st
HOUSTON TX 77019-6710
pete ta Eo Ee tT
NOTICE OF LOAN PAYMENT. DUE
. This is te inform you that the loan described above is due for the amount, as
c ~ specified. If you have already remitted your payment, please disregard this ~
Ny notice. — .
= SO" PAMMENT INFORNATION oo
— 5/21/47
= 0.00
———
!' — . 0.06
= ‘interest: 2,500.00
Be 0,00
‘ 4 .
. —— . Lt o.00
| — ; Billed - 2,500.00
. -_- 3,
——
—-
| =
=
=
=
=
| Remit payments to:
) ~ SPIRIT OF TEXAS BANK, SSB
P.O. BOX FB
\7 COLLEGE STATION, 77841-5102
=4 979-846-8000
| ARTTXTN2200P

CDH-001344

CD HOMES Ex. 7
Case 18-34658 Document 614-3

Filed in TXSB on 11/28/20 Page 96 of 100

    

4/05/17

     
   

500,000.00

 

 

 

 

specified. rf you have already remitted your payment, please disregard this

This is to inform you that the loan described above is due for the amount as
\ : : : 3 .
v notice.

 

oN

—_——

“TPAYMENT INFORMATION. °:

       
   
 

 

ee ee

 
   

"Due 4/21/17
, 0.00

    

set Due
neip' 0.00
2,583.33
0.00
403.33
2,686.66
“66

   
   
  
   

  

    

 

2

ee ee

'
i
{

;
7
!

!
|

Remit payments to:

SPIRIT OF TEXAS BANK, SSB
P.O. BOX FB

COLLEGE STATION, 77841-5102
979-846-8000 :

ARPTYTATI I GAD

 

CDH-001345

CD HOMES Ex. 7
 

meaty

woe ee re

;
a

 

Case 18-346
58 Document 614-3 Filed in TXSB on 11/28/20 Page 97 of 100

       
   

 

 

 

 

 

 

 

 

 

wo, 3/03/17
gece Eiaae SS.
ERESISY, TET ‘

 

 

This ie to inform you that the icem gogrrihed abowe.is due for the amount .a&
specified. Tf you have aizreaty reniired your paycerr, please disregard this
notice. =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ve 2, BG 67 PO?
4,386.67 .

at

 

 

 

 

 

 

 

 

, Remit payments to:

SPTRIT OF TEXAS BANK, SSB
p.Q, BOX FB

COLLEGE STATION, 7TBAL-5102
979-846-8000 :

CDH-00
1346 CD HOMES Ex. 7
Case 18-34658 D
ocument 614-3 Filed i
n TXSB on 11/28/20
Page 98 of 100

Gbject: Loan Payments

From, Kristi Kershaw (KKershaw@sotb.com)
f NTo: jpparker2004@yahoo. com
XQ : . ce eames remem eaters ame ET sees
“date: Wednesday, March 1, 2017 8:39 AM
Bob,

Thank you for getting the documents to us yesterday. We renewed both of fhe loans. Now that they have been

renewed, we‘have been able to calculate the interest payments that are dué for both the loans. ] have listed thern
below. If you have any questions please let me know.

RLOC - $2,066.67

Construction - $9,329.15 (due March 34)

 

Thank you

Kristi Kershaw, AVP
Asst to Drew Doebbler
Spirit of Texas Bank, ssb
1010 Bay Area Blvd

Houston, TX 77058

 

281-990-6800 - Main
981-921-8434 - Direct

181-990-6805 — Fax

kkershaw@spititoftexasbank.com

\
| aboutblank
{

CDH-001347
CD HOMES Ex. 7
Case 18-
34658 Document 614-3 Filed in TXSB on 11/28/20 Page 99 of 100

ect: Loan Fees | hoop

  

From: Kristi Kershaw: (KKershaw@soth.com)

 

{ To: jpparker2004@yahoo.com,
Ce: DDoebbler@sotb.com,

Date: Wednesday, February 22, 2017 9:15 AM

Bob,

| wanted to inform you on the fees that are due for the two Joan renewals.

RLOC duapewee Ye
450.00 — Interest Due .
$250.00 — Loan Fee

‘/ $750.00 - RLOC Fee

NY
Total Due - $950.00

Construction Loan

$250.00 - Loan Fee

$162,262.50 — Principal Reduction
$93.00 — Filing Fee
$700.00 — Attorney Fee

Total Due - $163,293.50

ee ee

If you have any questions please let me know.

 

fn

N ‘
4 Thank you

| about:blank

CDH-001348

 

CD HOMES Ex. 7

 
Case 18-3
4658 Document 614-3 Filed in TXSB on 11/28/20 Page 100 of 100

 

1/05/17

 

NOTICE OF FINAL PAYMENT DUE

 

 

( rE ACCOUNT WE ENFORMATION

LE

[ “ACCOUNT RUMBER | 12684 | . «Le NT BALANCE |§ 500,000.00}.

 

 

 

_This is to_inform.you that..the loan described, above is—due for the amount as

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\7 \ “gpecified. tf you have already remitted your payment, please disregard this
i : notice.
NZ
= os ” PAYMENT INFORMATION
1 = Se : . .
' ——
———— ‘Due Date | 1/21/17
== o : moe
| — Past ‘Due . 0.00
—— " va
a . Brincipal 500,000.00
= Interest”. 2,583.33
! — a
‘ — escrow — 0.00
; a —
momecoomess _ Lt Charge 0.00
= re
1 | Billed 502,583.33
{ — Total Due .- 502,583.33
«a - an “ei ~
soem
=
—
=
=
SES

' pemit payments tot

|. SPIRIT OF TEXAS BANK, SSB
f™ p.0, BOX FB
COLLEGE STATION, 77841-5102

979-846-8000

SRTTKLN2200P

 

CDH-001349

 

CD HOMES Ex. 7

 
